IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-90,062-01


                         IN RE HARRIS JONES THOMPSON, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                  CAUSE NO. 15,908-A IN THE 258TH DISTRICT COURT
                                FROM POLK COUNTY


        Per curiam.

                                            OPINION

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. He contends that he filed an application for a writ of habeas

corpus in Polk County and that his application was not forwarded to this Court. On July 17, 2019,

we ordered the District Clerk to respond. According to her response, the State received Relator’s

habeas application on April 2, 2019, and the trial court entered an order designating issues on May

21, 2019. This order was untimely and interfered with the District Clerk’s duty to forward Relator’s

application. See TEX . CODE CRIM . PROC. art. 11.07, § 3(b) & (c); Martin v. Hamlin, 25 S.W.3d 718,

719 (Tex. Crim. App. 2000).
                                                                                               2

       We conditionally grant mandamus relief and order the District Clerk to immediately forward

Relator’s habeas application. The writ of mandamus will issue only if the District Clerk fails to

comply with this opinion.



Filed: August 21, 2019
Do not publish